Case:19-01233-MER Doc#:23 Filed:01/08/20          Entered:01/08/20 16:38:55 Page1 of 1




                              UNITED STATES BANKRUPTCY COURT
                                    District of Colorado

                                                       |
                                                       |
In re:          Lake Loveland Dermatology, P.C.        |     Case No. 19-11659 MER
                                                       |
                                 Debtor.               |     Chapter 11
                                                       |___________________________
                                                       |
Lake Loveland Dermatology, P.C.,                       |
                                                       |     Adv. Case No.
                                                       |     19-01233-MER
                                                       |
                Plaintiffs,                            |
v.                                                     |
                                                       |
790 Eisenhower, LLC,                                   |
                                                       |
                                                       |
                Defendants.                            |


     ORDER GRANTING STIPULATED NOTICE OF SETTLEMENT AND
              MOTION TO HOLD CASE IN ABEYANCE


         The Court, having reviewed the Stipulated Notice of Settlement and Motion to

Hold Case in Abeyance, and being advised in the premises, hereby ORDERS:

         All pending deadlines, orders, and proceedings in this adversary litigation

shall be held in abeyance until the parties are able to finalize their settlement

agreement.

         Date: January 8, 2020             BY THE COURT:



                                           ___________________________

                                           Judge Michael E. Romero
                                           United States Bankruptcy Judge
